Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 21-40 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA . 
b.	This is a first action on the merits based on Applicant’s claims submitted on 02/02/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/31/2021, 08/24/2021, and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

.
Regarding Claims 21-40, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “communication circuitry” and “controlling circuitry” in claims 21-40.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10980024. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-21 of already allowed U.S. Patent No. 10980024 by omitting the feature of a method and/or apparatus, logic using for multi-user multi-channel wireless communication. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10980024 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10980024

Claim 21. A wireless communication device comprising: 
communication circuitry configured to receive a first frame via a first channel, the first frame including first information for specifying a validity period of an OFDMA (Orthogonal Frequency Division Multiple Access) communication and second information for specifying a second channel, and the second channel being different from the first channel; and 
controlling circuitry configured to determine a start timing of the validity period of the OFDMA communication based on the first information in the first frame upon reception of the first frame, and switch an operating channel of the communication circuitry from the first channel to the second channel depending on the start timing wherein 
the controlling circuitry is configured to perform the OFDMA communication using the operating channel switched to the second channel during at least part of the validity period of the OFDMA communication, 
the controlling circuitry is configured to detect an end timing of the validity period of the OFDMA communication based on the first information and switch the operating channel of the communication circuitry from the second channel to the first channel.

Claim 22. The wireless communication device according to claim 21, wherein the first information includes a start time of the validity period and a length of the validity period.

Claim 23. The wireless communication device according to claim 21, wherein the second information includes information for specifying a first resource unit of a plurality of resource units included in the second channel, each of the resource units including one or more subcarriers among a plurality of subcarriers configured in the second channel,
the controlling circuitry is configured to perform the OFDMA communication using the operating channel switched to the first resource unit during the at least part of the validity period of the OFDMA communication, and
the controlling circuitry is configured to switch the operating channel of the communication circuitry from the first resource unit to the first channel depending on the end timing of the validity period of the OFDMA communication.


Claim 1. A wireless communication device comprising: 
communication circuitry configured to receive a first frame notifying a start of OFDMA (Orthogonal Frequency Division Multiple Access) communication via a first channel, the OFDMA communication being resource unit-based OFDMA communication; and 
controlling circuitry configured to switch an operating channel of the communication circuitry from the first channel to at least a first resource unit of a plurality of resource units included in a second channel for the OFDMA communication when the first frame is received, the second channel being different from the first channel, wherein each of the resource units includes one or more subcarriers among a plurality of subcarriers configured in the second channel, 
the controlling circuitry is configured to perform the OFDMA communication using the operating channel switched to the at least first resource unit during at least part of a validity period of the OFDMA communication, the validity period being stated by the first frame, 
the controlling circuitry is configured to detect that the validity period of the OFDMA communication ends in response to determining that a second frame ending the validity period of the OFDMA communication is received, and switch the operating channel of the communication circuitry from at least the first resource unit to the first channel.


Claim 24. The wireless communication device according to claim 21, wherein the controlling circuitry is configured to keep the first channel active even when the operating channel is switched to the second channel.


Claim 2. The wireless communication device according to claim 1, wherein the controlling circuitry is configured to keep the first channel active even when the operating channel is switched to at least the first resource unit.


Claim 25. The wireless communication device according to claim 21, wherein the controlling circuitry is configured to receive a trigger frame for the OFDMA communication and check whether information specifying the wireless communication device as a target terminal for the OFDMA communication is included in the trigger frame for the OFDMA communication and switch the operating channel of the communication circuitry from the first channel to the second channel.


Claim 8. The wireless communication device according to claim 1, wherein the first frame includes information specifying a start time of the OFDMA communication, and the controlling circuitry is configured to switch the operating channel of the communication circuitry from the first channel to at least the first resource unit by the start time.

Claim 26. The wireless communication device according to claim 22, wherein the controlling circuitry is configured to switch the operating channel of the communication circuitry from the first channel to the second channel by the start time.


Claim 3. The wireless communication device according to claim 1, wherein the controlling circuitry is configured to check whether information specifying the wireless communication device as a target terminal for the OFDMA communication is included in the first frame and switch the operating channel of the communication circuitry from the first channel to at least the first resource unit when the information is included in the first frame.


Claim 27. The wireless communication device according to claim 22, wherein the start time is a time later than a time added by set up time required to switch the operating channel of the communication circuitry from the first channel to the second channel to a received time of the first frame.


Claim 9. The wireless communication device according to claim 8, wherein the start time is a time later than a time added by set up time required to switch the operating channel of the communication circuitry from the first channel to at least the first resource unit to a received time of the first frame.

Claim 28. The wireless communication device according to claim 21, wherein the second frame is a management frame or a beacon frame.

Claim 40. The wireless communication method according to claim 33, wherein the second frame is a management frame or a beacon frame.


Claim 4. The wireless communication device according to claim 3, wherein the second frame is a beacon frame in which the information specifying the wireless communication device as a target terminal for the OFDMA communication is not included.


Claim 29. The wireless communication device according to claim 21, further comprising at least one antenna.


Claim 10. The wireless communication device according to claim 1, further comprising at least one antenna.

Claim 30. A wireless communication device comprising:
a transmitter configured to transmit, via a first channel, a first frame including first information for specifying a validity period of an OFDMA (Orthogonal Frequency Division Multiple Access) communication and second information for specifying at least one second channel, and the second channel being different from the first channel; and
controlling circuitry configured to switch an operating channel of the transmitter from the first channel to the second channel by a start timing of the OFDMA communication specified based on the first information after the first frame is transmitted and perform the OFDMA communication via the second channel specified in the second information during at least part of the validity period of the OFDMA communication, wherein the controlling circuitry is configured to switch the operating channel of the communication circuitry from the second channel to the first channel based on an end timing of the OFDMA communication specified based on the first information.

Claim 34. The wireless communication method according to claim 33, wherein the first information includes a start time of the validity period and a length of the validity period.

Claim 36. The wireless communication method according to claim 33, wherein the second information includes information for specifying a first resource unit of a plurality of resource units included in the second channel, each of the resource units including one or more subcarriers among a plurality of subcarriers configured in the second channel, 
the method includes performing the OFDMA communication using the operating channel switched to the first resource unit during the at least part of the validity period of the OFDMA communication, and
the method includes switching the operating channel from the first resource unit to the first channel depending on the end timing of the validity period of the OFDMA communication.


Claim 12. A wireless communication device comprising: 
a transmitter configured to transmit, via a first channel, a first frame notifying a start of OFDMA (Orthogonal Frequency Division Multiple Access) communication, the OFDMA communication being resource unit-based OFDMA communication; and 
controlling circuitry configured to switch an operating channel of the transmitter from the first channel to a plurality of resource units included in one or more channels after the first frame is transmitted, the one or more channels being different from the first channel, and perform the OFDMA communication via the plurality of resource units during at least part of a validity period of the OFDMA communication, the validity period being stated by the first frame, wherein each of the plurality of resource units includes one or more subcarriers, and 
the controlling circuitry is configured to transmit a second frame ending the validity period of the OFDMA communication in response to determining to cause the validity period of the OFDMA communication to end, and switch the operating channel of the communication circuitry from the plurality of resource units to the first channel.

Claim 19. The wireless communication method according to claim 14, further comprising: transmitting information representing setup time required to switch the operating channel from the first channel to at least the first resource unit.

Claim 31. The wireless communication device according to claim 30, wherein the second channel includes a plurality of resource units,
the controlling circuitry switches the operating channel of the transmitter from the first channel to the plurality of resource units,
the controlling circuitry performs the OFDMA communication via the plurality of resource units,
each of the plurality of resource units includes one or more subcarriers, and
the controlling circuitry switches the operating channel of the communication circuitry from the plurality of resource units to the first channel based the end timing of the OFDMA communication.



Claim 14. A wireless communication method performed by a wireless communication device, comprising: receiving a first frame notifying a start of resource unit-based OFDMA (Orthogonal Frequency Division Multiple Access) communication via a first channel, the OFDMA communication being resource unit-based OFDMA communication; switching an operating channel from the first channel to at least a first resource unit of a plurality of resource units included in a second channel when the first frame is received, the second channel being different from the first channel, wherein each of the plurality of resource units includes one or more subcarriers among a plurality of subcarriers configured in the second channel; performing the OFDMA communication using the operation channel including the at least first resource unit during at least part of a validity period of the OFDMA communication, the validity period being stated by the first frame; detecting that the validity period of the OFDMA communication ends in response to determining that a second frame ending the validity period of the OFDMA communication is received; and switching the operating channel from at least the first resource unit to the first channel.


Claim 32. The wireless communication device according to claim 30, further comprising at least one antenna.


Claim 13. The wireless communication device according to claim 12, further comprising at least one antenna.

Claim 33. A wireless communication method performed by a wireless communication device, comprising: determining a start timing of the validity period of the OFDMA communication based on the first information in the first frame upon reception of the first frame; switching an operating channel from the first channel to the second channel depending on the start timing; performing the OFDMA communication using the operating channel switched to the second channel during at least part of the validity period of the OFDMA communication; detecting an end timing of the validity period of the OFDMA communication based on the first information; and switching the operating channel of the communication circuitry from the second channel to the first channel.


Claim 19. The wireless communication method according to claim 14, further comprising: transmitting information representing setup time required to switch the operating channel from the first channel to at least the first resource unit.

Claim 37. The wireless communication method according to claim 33, further comprising: receiving a trigger frame for the OFDMA communication and checking whether information specifying the wireless communication device as a target terminal for the OFDMA communication is included in the trigger frame for the OFDMA communication and switching the operating channel from the first channel to the second channel.



Claim 16. The wireless communication method according to claim 14, further comprising: checking whether information specifying the wireless communication device as a target terminal for the OFDMA communication is included in the first frame and switching the operating channel to at least the first resource unit when the information is included in the first frame.

Claim 38. The wireless communication method according to claim 34, further comprising: switching the operating channel of the communication circuitry from the first channel to the second channel by the start time.


Claim 20. The wireless communication method according to claim 14, wherein the first frame includes information specifying a start time of the OFDMA communication, and the method comprises switching the operating channel from the first channel to at least the first resource unit by the start time.


Claim 39. The wireless communication method according to claim 34, wherein the start time is a time later than a time added by set up time required to switch the operating channel from the first channel to the second channel to a received time of the first frame.


Claim 21. The wireless communication method according to claim 20, wherein the start time is a time later than a time added by set up time required to switch the operating channel from the first channel to at least the first resource unit to a received time of the first frame.



   As shown above, claims 1-21 of claimed U.S. Patent No. 10980024, using different but patentably indistinct terminologies, disclose all features of corresponding claims 21-40 of instant application. Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U. S. Patent No. 10980024 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22, 26, and 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 22, 26, and 27 recite the limitation “start time” in “a start time of the validity period…” (underlined emphasis). It is not clear to the Examiner that the terms “start time of the validity period” and “start timing of the validity period” recited earlier in parent claim 21 are interchangeable or not? Appropriate correction is required.
Claims 34, 38, and 39 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 34, 38, and 39 recite the limitation “start time” in “a start time of the validity period…” (underlined emphasis). It is not clear to the Examiner that the terms “start time of the validity period” and “start timing of the validity period” recited earlier in parent claim 33 are interchangeable or not? Appropriate correction is required.
Claims 28 and 40 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 28 and 40 recite the limitation “the second frame” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claims and in parent claims 21 and 33 respectively. The Examiner suggests that this sentence be modified as such to overcome this 112(b) rejection: “wherein [[the]] a second frame is a management frame or a beacon frame”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 21-24, 26-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. US Pub 2015/0063318 (hereinafter “Merlin”), in view of Shinohara et al. US Pub 2018/0054810 (hereinafter “Shinohara”).
Regarding claim 21
Merlin discloses a wireless communication device (i.e. “user terminal (UT) 120” in Fig. 2) comprising: 
communication circuitry (i.e. “RCVR 254” in Fig. 2) configured to receive a first frame (i.e. “CTX”; Fig. 10) via a first channel (“As shown in FIG. 4, in conjunction with FIG. 1, the AP 110 may transmit a clear to transmit (CTX) message 402 to the user terminals 120 indicating which user terminals 120 may participate in the UL-MU-MIMO scheme, such that a particular UT 120 knows to start an UL-MU-MIMO transmission.” [0064]), the first frame including first information for specifying a validity period (“The duration field 915 may indicate to any receiver of the RTX frame 900 to set the network allocation vector (NAV).” [0086]; [0088]) of an OFDMA (Orthogonal Frequency Division Multiple Access) communication (“An OFDMA system utilizes orthogonal frequency division multiplexing (OFDM), which is a modulation technique that partitions the overall system bandwidth into multiple orthogonal sub-carriers.” [0040]) 
Merlin does not specifically teach a second information for specifying a second channel, and the second channel being different from the first channel; and controlling circuitry configured to determine a start timing of the validity period of the OFDMA communication based on the first information in the first frame upon reception of the first frame, and switch an operating channel of the communication circuitry from the first channel to the second channel depending on the start timing wherein the controlling circuitry is configured to perform the OFDMA communication using the operating channel switched to the second channel during at least part of the validity period of the OFDMA communication, the controlling circuitry is configured to detect an end timing of the validity period of the OFDMA communication based on the first information and switch the operating channel of the communication circuitry from the second channel to the first channel.
In an analogous art, Shinohara discloses second information (i.e. “MCI”; “The AP notifies the N-STA 1 and the N-STA 2 of a frequency resource on which the data frame has been received continuously since then using the MCI. For example, because the primary channel is necessarily used in the L-STA for the transmission of the data frame, the frequency resource that is notified to the N-STA 1 and the N-STA 2 using the MCI is in a band that is not occupied by the primary channel and a secondary channel that is used for the L-STA.” [0070]) for specifying a second channel (i.e. “secondary channel”), and the second channel being different from the first channel (“For example, as illustrated in FIG. 21, a primary channel is set and other channels that are bundled for use are set as secondary channels.  Here, an example is described in which CH1 is intended to be a primary channel and CH2 to CH8 are intended to be secondary channels.” [0003])
and controlling circuitry (i.e. “channel switching unit 14” in Fig. 2) configured to determine a start timing of the validity period (e.g. “NAV” [0009]) of the OFDMA communication based on the first information in the first frame upon reception of the first frame (“Before simultaneously transmitting a data frame using the FDMA, the AP transmits a multi-channel indication frame (hereinafter referred to as an "MCI") in a frame format that is able to be demodulated in the N-STA 1 and the N-STA 2, using the primary channel that is common to the L-STA and the N-STA. The AP notifies the N-STA 1 and the N-STA 2 of a frequency resource on which the data frame has been received continuously since then using the MCI. For example, because the primary channel is necessarily used in the L-STA for the transmission of the data frame, the frequency resource that is notified to the N-STA 1 and the N-STA 2 using the MCI is in a band that is not occupied by the primary channel and a secondary channel that is used for the L-STA…” [0069-0070]), 
the controlling circuitry is configured to perform the OFDMA communication using the operating channel switched to the second channel during at least part of the validity period of the OFDMA communication (“The channel switching unit 14 switches among a primary channel on which a wireless frame that is common to the legacy standard STA, a channel on which a wireless frame that is simultaneously transmitted, and a channel on which a wireless frame that is simultaneously transmitted through a subchannel on which a high efficiency preamble, which will be described below, is received.” [0067-0068]).
Although Merlin discloses a duration of the validity period (“The duration field 915 may indicate to any receiver of the RTX frame 900 to set the network allocation vector (NAV).” [0086]; Fig. 9) but does not specifically teach to switch an operating channel of the communication circuitry from the first channel to the second channel depending on the start timing and to detect an end timing of the validity period of the OFDMA communication based on the first information and switch the operating channel of the communication circuitry from the second channel to the first channel.
Shinohara further discloses a start timing (i.e. beginning of RTS frame in Fig. 5) of the validity period and an end timing (i.e. beginning of CTS frame in Fig. 5) of the validity period (see “NAV” timing in Figs. 3-7) and a duration of the validity period (“set a NAV, a duration that is indicated in the RTS frame, for the primary channel CH1.” [0009]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Merlin’s method for multiple user uplink, to include Shinohara’s method for switching operating channels, in order to come up with said features “switch an operating channel of the communication circuitry from the first channel to the second channel depending on the start timing and to detect an end timing of the validity period of the OFDMA communication based on the first information and switch the operating channel of the communication circuitry from the second channel to the first channel”. Thus, a person of ordinary skill would have appreciated the ability to incorporate Shinohara’s method for switching operating channels into Merlin’s method for multiple user uplink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 21, 
Shinohara further discloses wherein the first information includes a start time (i.e. “RTS frame”) of the validity period (see “NAV” timing in Figs. 3-7) and a length (i.e. duration) of the validity period (“The AP transmits an RTS frame to a destination that is the N-STA (11ax), using all channels CH1 to CH4. The L-STA 1(11a), the L-STA 2 (11n), and the L-STA 3 (11ac) receive the RTS frame, which is not destined for the L-STA 1, the L-STA 2, and the L-STA 3 themselves, on the primary channel CH1, and set a NAV, a duration that is indicated in the RTS frame, for the primary channel CH1.” [0009]).

Regarding claim 23
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 21, 
Shinohara further discloses wherein the second information (i.e. “MCI”) includes information for specifying a first resource unit (i.e. “frequency resource”) of a plurality of resource units (“The AP notifies the N-STA 1 and the N-STA 2 of a frequency resource on which the data frame has been received continuously since then using the MCI. For example, because the primary channel is necessarily used in the L-STA for the transmission of the data frame, the frequency resource that is notified to the N-STA 1 and the N-STA 2 using the MCI is in a band that is not occupied by the primary channel and a secondary channel that is used for the L-STA.” [0070]) included in the second channel (i.e. “secondary channel”), each of the resource units including one or more subcarriers among a plurality of subcarriers (e.g. “channels of 20, 40, 80 and 160 MHz bands”) configured in the second channel (“It is noted that for the frequency resource that is used for the transmission of the data frame by the N-STA 1 and the N-STA 2, channels of 20, 40, 80 and 160 MHz bands that result from combining subchannels on a per-20 MHz basis may be designated, and may not be necessarily available on the per-20 MHz basis.” [0070]),
the controlling circuitry is configured to perform the OFDMA communication using the operating channel switched to the first resource unit during the at least part of the validity period (“set a NAV, a duration that is indicated in the RTS frame, for the primary channel CH1.” [0009]) of the OFDMA communication (“The channel switching unit 14 switches among a primary channel on which a wireless frame that is common to the legacy standard STA, a channel on which a wireless frame that is simultaneously transmitted, and a channel on which a wireless frame that is simultaneously transmitted through a subchannel on which a high efficiency preamble, which will be described below, is received.” [0067-0068]), and
the controlling circuitry is configured to switch the operating channel of the communication circuitry from the first resource unit (“The channel switching unit 14 switches among a primary channel on which a wireless frame that is common to the legacy standard STA, a channel on which a wireless frame that is simultaneously transmitted, and a channel on which a wireless frame that is simultaneously transmitted through a subchannel on which a high efficiency preamble, which will be described below, is received.” [0067-0068]) to the first channel (i.e. “primary channel”) depending on the end timing (i.e. beginning of CTS frame in Fig. 5) of the validity period of the OFDMA communication (“set a NAV, a duration that is indicated in the RTS frame, for the primary channel CH1.” [0009]).

Regarding claim 24
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 21, 
Shinohara further discloses wherein the controlling circuitry is configured to keep the first channel active (i.e. simultaneous transmissions) even when the operating channel is switched to the second channel (“Furthermore, the MCI that is transmitted using the primary channel, as illustrated in FIG. 4, may be duplicated on the secondary channel for (side-by-side) transmission, and as a wireless frame in a wideband, may be made to prevent channel interruption.  However, the N-STA 1 and the N-STA 2 do not demodulate the MCI on the secondary channel.” [0072]; “Furthermore, after the AP notifies the N-STA 1 and the N-STA 2 of information on the frequency resource that is used for the simultaneous transmissions, using the MCI, as illustrated in FIG. 5, exchange of an RTS/CTS frame may be performed using the primary channel as a measure to cope with a hidden terminal.  For example, times that include a time for the exchange of the RTS/CTS frame are set as the time-out that it takes to perform the simultaneous transmissions using channel information that is indicated with the MCI, and thus although there is no data frame that is transmitted immediately after the MCI transmission, notification of channel allocation can be performed.” [0074]).

Regarding claim 26
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 22, 
Shinohara further discloses wherein the controlling circuitry is configured to switch the operating channel of the communication circuitry from the first channel to the second channel (“The channel switching unit 14 switches among a primary channel on which a wireless frame that is common to the legacy standard STA, a channel on which a wireless frame that is simultaneously transmitted, and a channel on which a wireless frame that is simultaneously transmitted through a subchannel on which a high efficiency preamble, which will be described below, is received.” [0067-0068]) by the start time (i.e. beginning of RTS frame in Fig. 5).

Regarding claim 27
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 22, 
Merlin further discloses wherein the start time is a time later than a time added by set up time required to switch the operating channel of the communication circuitry from the first channel to at least the first resource unit to a received time of the first frame (“In another aspect, the AP 110 may respond with a frame (e.g., ACK or CTX with a special indication) that acknowledges the reception of the RTX 701 but does not grant an immediate UL-MU-MIMO TXOP.  In another aspect, the AP 110 may respond with a frame that acknowledges the reception of the RTX 701, does not grant an immediate UL-MU-MIMO TXOP, but grants a delayed UL-MU-MIMO TXOP and may identify the time that the TXOP is granted.  In this embodiment, the AP 110 may send a CTX message 402 to start the UL-MU-MIMO at the granted time.” [0075]).

Regarding claim 28
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 21, 
Merlin further discloses wherein the second frame is a management frame or a beacon frame (“In one aspect, a user terminal 120 may change the operation mode and parameters dynamically during operation by sending a different operating element to the AP 110.  In another aspect the AP 110 may switch the operation mode dynamically during operation by sending an updated operating element or a management frame to the user terminal 120, or by sending the updated operating element or the updated management frame in a beacon.” [0068]).

Regarding claim 29
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 21, further comprising
Merlin further discloses at least one antenna (“FIG. 2 illustrates a block diagram of the access point 110 and two user terminals 120m and 120x in MIMO system 100.  The access point 110 is equipped with N.sub.t antennas 224a through 224ap.” [0048]).

Regarding claim 30
Merlin discloses a wireless communication device (i.e. “user terminal (UT) 120” in Fig. 2) comprising:
a transmitter (e.g. “TMTR 254” in Fig. 2) configured to transmit (“Each transmitter unit ("TMTR") 254 receives and processes (e.g., converts to analog, amplifies, filters, and frequency upconverts) a respective transmit symbol stream to generate an uplink signal.  N.sub.ut,m transmitter units 254 provide N.sub.ut,m uplink signals for transmission from N.sub.ut,m antennas 252, for example to transmit to the access point 110.” [0049]), via a first channel, a first frame (“a TX start time field 1048 which indicates a start time for the UT to transmit uplink data.” [0090]) including first information for specifying a validity period of an OFDMA (Orthogonal Frequency Division Multiple Access) communication and second information for specifying at least one second channel, and the second channel being different from the first channel (as afore-mentioned in claim 21 discussion); and
controlling circuitry (as taught by Shinohara “channel switching unit 14” in Fig. 2) configured to switch an operating channel of the transmitter from the first channel to the second channel by a start timing of the OFDMA communication (i.e. “CTX”; Fig. 10) specified based on the first information after the first frame (“As shown in FIG. 4, in conjunction with FIG. 1, the AP 110 may transmit a clear to transmit (CTX) message 402 to the user terminals 120 indicating which user terminals 120 may participate in the UL-MU-MIMO scheme, such that a particular UT 120 knows to start an UL-MU-MIMO transmission.” [0064]) is transmitted and perform the OFDMA communication (“An OFDMA system utilizes orthogonal frequency division multiplexing (OFDM), which is a modulation technique that partitions the overall system bandwidth into multiple orthogonal sub-carriers.” [0040]) via the second channel specified in the second information during at least part of the validity period of the OFDMA communication, wherein the controlling circuitry is configured to switch the operating channel of the communication circuitry from the second channel to the first channel based on an end timing of the OFDMA communication specified based on the first information (as afore-mentioned in claim 21 discussion).

Regarding claim 31
The wireless communication device according to claim 30, wherein the second channel includes a plurality of resource units,
the controlling circuitry switches the operating channel of the transmitter from the first channel to the plurality of resource units,
the controlling circuitry performs the OFDMA communication via the plurality of resource units,
each of the plurality of resource units includes one or more subcarriers, and
the controlling circuitry switches the operating channel of the communication circuitry from the plurality of resource units to the first channel based the end timing of the OFDMA communication.
The scope and subject matter of apparatus claim 31 are similar to the scope and subject matter of the apparatus as claimed in claim 23. Therefore apparatus claim 31 corresponds to apparatus claim 23 and is rejected for the same reasons of obviousness as used in claim 23 rejection above.

Regarding claim 32
The wireless communication device according to claim 30, further comprising at least one antenna.
The scope and subject matter of apparatus claim 32 are similar to the scope and subject matter of the apparatus as claimed in claim 29. Therefore apparatus claim 32 corresponds to apparatus claim 29 and is rejected for the same reasons of obviousness as used in claim 29 rejection above.

Regarding claim 33
A wireless communication method performed by a wireless communication device, comprising:
determining a start timing of the validity period of the OFDMA communication based on the first information in the first frame upon reception of the first frame; switching an operating channel from the first channel to the second channel depending on the start timing; performing the OFDMA communication using the operating channel switched to the second channel during at least part of the validity period of the OFDMA communication; detecting an end timing of the validity period of the OFDMA communication based on the first information; and switching the operating channel of the communication circuitry from the second channel to the first channel.
The scope and subject matter of method claim 33 is drawn to the method of using the corresponding apparatus claimed in claim 21. Therefore method claim 33 corresponds to apparatus claim 21 and is rejected for the same reasons of obviousness as used in claim 21 rejection above.

Regarding claim 34
The wireless communication method according to claim 33, wherein the first information includes a start time of the validity period and a length of the validity period.
The scope and subject matter of method claim 34 is drawn to the method of using the corresponding apparatus claimed in claim 22. Therefore method claim 34 corresponds to apparatus claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 35
The wireless communication method according to claim 33, wherein the second information includes information for specifying a first resource unit of a plurality of resource units included in the second channel, each of the resource units including one or more subcarriers among a plurality of subcarriers configured in the second channel, 
the method includes performing the OFDMA communication using the operating channel switched to the first resource unit during the at least part of the validity period of the OFDMA communication, and
the method includes switching the operating channel from the first resource unit to the first channel depending on the end timing of the validity period of the OFDMA communication.
The scope and subject matter of method claim 35 is drawn to the method of using the corresponding apparatus claimed in claim 23. Therefore method claim 35 corresponds to apparatus claim 23 and is rejected for the same reasons of obviousness as used in claim 23 rejection above.

Regarding claim 36
The wireless communication method according to claim 33, further comprising: keeping the first channel active even when the operating channel is switched to the second channel.
The scope and subject matter of method claim 36 is drawn to the method of using the corresponding apparatus claimed in claim 24. Therefore method claim 36 corresponds to apparatus claim 24 and is rejected for the same reasons of obviousness as used in claim 24 rejection above.

Regarding claim 38
The wireless communication method according to claim 34, further comprising: switching the operating channel of the communication circuitry from the first channel to the second channel by the start time.
The scope and subject matter of method claim 38 is drawn to the method of using the corresponding apparatus claimed in claim 26. Therefore method claim 38 corresponds to apparatus claim 26 and is rejected for the same reasons of obviousness as used in claim 26 rejection above.

Regarding claim 39
The wireless communication method according to claim 34, wherein the start time is a time later than a time added by set up time required to switch the operating channel from the first channel to the second channel to a received time of the first frame.
The scope and subject matter of method claim 39 is drawn to the method of using the corresponding apparatus claimed in claim 27. Therefore method claim 39 corresponds to apparatus claim 27 and is rejected for the same reasons of obviousness as used in claim 27 rejection above.

Regarding claim 40
The wireless communication method according to claim 33, wherein the second frame is a management frame or a beacon frame.
The scope and subject matter of method claim 40 is drawn to the method of using the corresponding apparatus claimed in claim 28. Therefore method claim 40 corresponds to apparatus claim 28 and is rejected for the same reasons of obviousness as used in claim 28 rejection above.

Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin, in view of Shinohara, and further in view of Stacey et al. US Pub 2016/0227579 claiming priority over provisional application 62111533 on 2015-02-03 (hereinafter “Stacey”).
Regarding claim 25
Merlin, as modified by Shinohara, previously discloses the wireless communication device according to claim 21, 
Merlin and Shinohara do not specifically teach wherein the controlling circuitry is configured to receive a trigger frame for the OFDMA communication and check whether information specifying the wireless communication device as a target terminal for the OFDMA communication is included in the trigger frame for the OFDMA communication and switch the operating channel of the communication circuitry from the first channel to the second channel.
In an analogous art, Stacey discloses wherein the controlling circuitry is configured to receive a trigger frame (“In the case of random access, an access point (e.g., AP 102) may send an access trigger frame (e.g., trigger frame 104) indicating that resource units are available for random access such that the resource units may be selected by the user devices (e.g., user devices 124, 126 and/or 128) to send and/or receive data.  For the purpose of this disclosure, where the trigger frame is used in connection with random access, the trigger frame may be referred to as a random trigger frame.” [0023-0024]; Figs. 1-3) for the OFDMA communication (“orthogonal FDM (OFDM)” [0018]) and check whether information specifying the wireless communication device as a target terminal (e.g., user devices 124, 126 and/or 128) for the OFDMA communication is included in the trigger frame for the OFDMA communication (“The resource units may be represented by RU1, RU2, .  . . , RUn, where "n" is an integer.  These resource units may be arranged in a sequence such that a user device may determine which resource unit was selected when the user device is ready to transmit its data.  These resource units may be resources in time domain, frequency domain or a combination of time and frequency domain.” [0023-0024]; Figs. 1-3) and switch the operating channel of the communication circuitry from the first channel to the second channel (“The user device may use one of these resource units in order to send data to an access point (e.g., AP 102).” [0023-0024]; Figs. 1-3).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Merlin’s method for multiple user uplink, as modified by Shinohara, to include Stacey’s method for scheduling medium access, in order to improve the efficiency of wireless communication (Stacey [0019]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Stacey’s method for scheduling medium access into Merlin’s method for multiple user uplink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 37
The wireless communication method according to claim 33, further comprising: receiving a trigger frame for the OFDMA communication and checking whether information specifying the wireless communication device as a target terminal for the OFDMA communication is included in the trigger frame for the OFDMA communication and switching the operating channel from the first channel to the second channel.
The scope and subject matter of method claim 37 is drawn to the method of using the corresponding apparatus claimed in claim 25. Therefore method claim 37 corresponds to apparatus claim 25 and is rejected for the same reasons of obviousness as used in claim 25 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411